Citation Nr: 1419386	
Decision Date: 05/01/14    Archive Date: 05/16/14

DOCKET NO.  09-28 046A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) from January 4, 2008, to May 11, 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel
INTRODUCTION

The Veteran had active military service from August 1953 to October 1953, April 1955 to April 1959, and May 1959 to October 1962.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  During a March 2014 personal hearing the Veteran limited the issue of TDIU to the period from January 4, 2008, May 11, 2011.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The competent evidence of record indicates that from January 4, 2008, to May 5, 2011, the Veteran's service-connected disabilities render him unable to secure or follow substantially gainful employment.


CONCLUSION OF LAW

From January 4, 2008, to May 5, 2011, the criteria for entitlement to a TDIU have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.16 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Since the entire benefit sought on appeal has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002).  See, e.g., Bernard v. Brown, 4 Vet. App. 384   (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Analysis

Entitlement to TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation. Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairments caused by non-service-connected disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2013).  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The record must reflect that circumstances, apart from non-service-connected conditions, place the claimant in a different position than other veterans having the same compensation rating.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the Veteran, in light of his service-connected disabilities, is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The law provides that a total disability rating may be assigned where the scheduler rating is less than total, when the person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

As of May 5, 2011 the Veteran has been awarded a total disability rating for his service-connected asbestosis.  In light of this, the Board will focus on whether the Veteran is entitled to a TDIU from January 4, 2008, the date of claim, to May 5, 2011.  From the time the Veteran filed his claim for TDIU until May 5, 2011 the Veteran was service connected for asbestosis, evaluated as 60 percent; as well as paroxysmal atrial fibrillation, evaluated as 10 percent.  He therefore meets the minimum schedular criteria for a grant of TDIU.  See 38 C.F.R. § 4.16(a). 

The record establishes that the Veteran was last employed by American General Life and Accident Insurance from 1962 to 1981 as an insurance agent.  His VA Form 21-8940 indicates that he completed one year of college.  

For reasons stated immediately below, the Board finds that the evidence of record demonstrates that the Veteran's service-connected disabilities render him unable to secure and follow a substantially gainful occupation.

In a January 2010 letter, the Veteran's VA primary care provider opined that the Veteran's was unable to work for gainful employment because of both of his service-connected disabilities.  The VA primary care provider explained that the service-connected conditions caused shortness of breath, a decrease in oxygen saturation, increased fatigue, and an inability to sustain any work for longer than two to three minutes.

The Board notes that the symptoms, the primary care provider indicated support his opinion, have been suffered by the Veteran throughout the appeal period.  Treatment notes indicate the Veteran experienced such symptoms as shortness of breath, fatigue, and decreased energy levels.  February 2009 Cardiology Consolation, November 2010 Unscheduled Nursing Assessment.  A March 2008 buddy statement says the Veteran's stamina and breathing ability have decreased markedly and the Veteran cannot walk short distances without becoming short of breath.  A March 2008 VA examination notes the Veteran complained of shortness of breath after walking only 40 to 50 yards.  At that time the Veteran also indicated he has to take breaks when helping his wife make beds or vacuum.

The Board acknowledges that the March 2008 VA examiner was of the opinion that the Veteran could perform sedentary employment.  However, this opinion was rendered prior to the Veteran being service-connected for paroxysmal atrial fibrillation and the March 2008 VA examiner noted his opinion was based only on the Veteran's service-connected pulmonary disease.  In light of the fact that the January 2010 primary care providers opinion takes into consideration both of the Veteran's service-connected disabilities the Board finds it to be more probative.   
  
The Board has determined that the evidence of record establishes that the Veteran's service-connected asbestosis and paroxysmal atrial fibrillation rendered him unemployable.  In reaching this conclusion, the Board has considered the fact that, throughout the appeal period, the Veteran's service-connected disabilities caused him to suffer from the symptoms that form the basis of the January 2010 primary care provider's opinion that the Veteran's is unable to work for gainful employment.  Therefore, the Board finds that from January 4, 2008, to May 11, 2011, the Veteran was unable to follow a substantially gainful occupation due to his service-connected disabilities and should be rated as totally disabled during that period.      


ORDER

From January 4, 2008, to May 11, 2011, entitlement to TDIU is granted.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


